Citation Nr: 0806202	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  00-10 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to 
February 1972.  He had additional service in the Alabama Army 
National Guard from August 1984 to December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

The evidence of record establishes that the veteran's PTSD is 
related to his military service.


CONCLUSION OF LAW

Post-traumatic stress disorder is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from October 1970 to 
February 1972.  He had service in the Republic of Vietnam 
from March 1971 to February 1972.  His military occupational 
specialty (MOS) was 64A30, Light Vehicle Driver.  His unit in 
Vietnam was the 572nd Transportation Company.  

The veteran's claim for entitlement to service connection for 
PTSD originated in December 1998.  His claim was initially 
denied by the RO in September 1999.  The veteran submitted 
additional evidence and a stressor statement that was 
received in October 1999.  The RO again denied the claim by 
way of a rating decision dated in December 1999.  The veteran 
perfected an appeal of that decision.  

The Board denied the veteran's claim in May 2003.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  The Court issued an 
order to vacate the Board decision in February 2004.  The 
order was a grant of a joint motion that had sought to vacate 
the Board's decision on several bases.  The case was returned 
to the Board for additional development.

The Board remanded the veteran's case to the RO for 
additional development in May 2004.  The RO wrote to the 
veteran about his claim in August 2004.  The letter 
incorrectly informed the veteran that his previous claim for 
service connection for PTSD had been denied in September 1999 
and that he now was required to provide new and material 
evidence to reopen his claim.  

The September 1999 denial never became a final decision that 
would require the submission of new and material evidence.  
The veteran submitted additional evidence within the appeal 
period from that decision.  The additional evidence was 
considered by the RO as part of the original claim and the 
rating decision of December 1999 ensued.  See Muehl v. West, 
13 Vet. App. 159 (1999); see also 38 C.F.R. § 3.156(b) 
(2007).  The Board adjudicated the veteran's claim for 
service connection on the merits in May 2003.  That decision 
was vacated by the Court.  Accordingly, the current posture 
of the claim is entitlement to service connection on a direct 
basis and does not require the veteran to submit new and 
material evidence to reopen the claim.  

The veteran's DD 214 and military personnel records do not 
reflect that he received any awards associated with combat 
service.  He does not allege that he has received any such 
awards.  The veteran has provided several stressors that he 
said occurred during his service in Vietnam.  The primary 
source of his stressors came in a statement received in 
October 1999.  Others were expressed as part of his VA 
outpatient treatment for PTSD.

Two stressors involved the deaths of friends named "Tex" 
and "Georgia."  The veteran provided no further information 
regarding Georgia.  As to Tex, the veteran described how he 
died but provided no information about his unit, or date of 
death.  

The veteran also described being attacked while spending the 
night at Firebase Bronco.  He said his convoy had delivered 
supplies to the base and that he was required to provide 
security during the night.  He said the base was attacked for 
several hours.

The veteran also provided information about being attacked 
while in a convoy.  He described how a tank truck was hit by 
a rocket and the truck and driver were lost.  He said this 
was in the Hai Van Pass.

The veteran also reported that he experienced rocket and 
mortar attacks while in Vietnam and that his convoys were 
attacked as part of his participation in a VA PTSD outpatient 
program from December 1999 to January 2000.  He was given a 
diagnosis of PTSD on his discharge from the program.  The 
February 2000 discharge note also said that the veteran was 
totally and permanently disabled from consistent gainful 
employment on the basis of his severe and continuing PTSD 
symptoms.  There is no evidence of the veteran having 
received any additional treatment for his PTSD after this 
time.

The veteran's attorney has provided information pertaining to 
the veteran's unit, the 572nd Transportation Company, from 
the Internet.  The information relates to activities that 
occurred prior to the veteran's being attached to the unit.  
However, the information does show that convoys were attacked 
by the enemy, especially by rockets.  The information also 
shows that special gun trucks were developed and deployed to 
provide security for the convoys.  

The RO conducted research on the veteran's stressors and 
obtained a report from the U. S. Army and Joint Services 
Records Research Center (JSRCC) (formerly Center for Unit 
Records Research (CURR)) in May 2005.  The report was taken 
from a history of the 572nd Transportation Company for the 
period from February 15, 1971, to February 15, 1972.  An 
Operations Report - Lessons Learned (OR-LL) from 
Headquarters, 26th General Support Group for the period 
ending April 30, 1971, was also reviewed.  The research 
report noted that convoys were subject to attack on the road.  
There were also attacks at Forward Supply Areas (FSAs) 
located at Vandergrift Fire Support Base and Ham Nghi.  The 
attacks on convoys were composed of small arms fire, rocket 
propelled grenades, and 122-millimeter (mm) rockets.  The 
major targets of the attacks were said to be gun trucks and 
petroleum, oil, and lubrication (POL) tankers.  

The OR-LL also noted that there no major ground attacks to 
the FSAs but attacks by suspected sappers did occur.  

The RO attempted to confirm the incident involving Tex but 
this could not be done without further information.  The 
death of one individual, in April 1971, was confirmed.  
However, the individual died as a result of a truck 
overturning and this was not consistent with the veteran's 
description of Tex's death.  The report listed several other 
vehicle accidents, all involving personnel from units other 
than the 572nd Transportation Company.  There were no other 
deaths noted in the information provided.

Finally, the report noted a number of instances of rocket 
attacks on different areas of Danang on four dates in 1971.  
The veteran did not specifically state he was subject to such 
attacks while at Danang.  

The veteran was afforded a VA examination in September 2005.  
The examiner included the list of the veteran's stressors in 
the examination report.  The examiner said that, although the 
veteran had been diagnosed with, and treated for PTSD in the 
past, he was unable to find current clinical or historical 
evidence to satisfy criteria for delayed onset PTSD.  The 
examiner did say that the veteran's claim for PTSD deserved 
the option for further review.

The veteran was afforded a new VA examination in March 2006.  
The examiner stated he had reviewed the claims folder and was 
aware of the veteran's claimed stressors.  The examiner 
provided a diagnosis of chronic PTSD, delayed onset.  The 
examiner also provided several additional diagnoses on Axis I 
as well as a statement of how the several diagnoses all 
contributed to the veteran's current mental status.  

The Board notes that the veteran's attorney submitted two 
reports from a private psychologist, J. Mangold, Ph.D.  The 
first report was dated in April 2004 and the second in June 
2006.  Dr. Mangold did not examine the veteran but reviewed a 
copy of the claims folder to form his opinions.  Dr. Mangold 
stated that, since the veteran experienced such compelling 
symptoms of PTSD more than three decades later, his 
description of his stressors must be accepted prima facie.  
Dr. Mangold concluded that the records show that the veteran 
had PTSD related to his military experiences in Vietnam.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2007); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

In this case, the veteran has received diagnoses of PTSD 
based on VA outpatient treatment, his participation in a VA 
PTSD therapy program, VA examination, and by opinions from 
Dr. Mangold.  He clearly has established that he has a 
current disability of PTSD. 

The evidence also shows that the veteran's truck unit 
participated in convoys to resupply units in the area to 
include FSAs.  The evidence also shows that the convoys were 
subject to enemy attacks and that gun trucks were deployed to 
help in the security of the convoys.  The veteran has claimed 
that he drove in convoys that were subject to attack.  The 
evidence supports the veteran's claimed stressor.

Further, the VA PTSD treatment program, the March 2006 VA 
examination report, and the reports from Dr. Mangold relate 
the veteran's PTSD to stressors he experienced in Vietnam, to 
include his being attacked while being on convoy duty.  The 
Board finds that, resolving all reasonable doubt in favor of 
the veteran, the evidence of record is sufficient to show 
that the veteran is entitled to service connection for PTSD.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  
He has medical evidence of a current diagnosis that is linked 
to a stressor in service.  There is credible evidence of 
record to support a claimed stressor that was used to support 
a diagnosis of PTSD.  Therefore, the veteran is entitled to 
service connection for PTSD.

The Board notes that one of the purposes of the remand of May 
2004 was to provide the veteran with the proper notice as 
required by Veterans Claims Assistance Act of 2000 (VCAA) and 
its implementing regulations.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  As noted, supra, the letter issued by the RO 
characterized the veteran's claim as one requiring new and 
material evidence to reopen rather a claim to be decided on 
the merits. 

The Board also notes that during the pendency of this appeal 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The veteran was not provided with the notice 
addressed by the Court.

As the veteran's claim for service connection for PTSD is 
substantiated by the Board's grant of the benefits sought, 
the RO can address any issue that may require notice when the 
Board's decision is implemented.  

ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


